Mr. Justice Green
delivered the opinion of the court, October 5th, 1885.
It is true that the Act of April 15th, 1867, P. L., 84, provides that the district accepting a poor person, without appeal, after an order of removal, shall be liable to the district removing the pauper for costs and charges, in the same manner and to the same extent that they would have been had the ease been determined against tbe accepting district upon an appeal from the order of removal. But conceding this, the order of removal and tlie order to pay costs and charges are distinct matters, and are not necessarily parts of the same, or of one, proceeding. The Act of 1867 itself recognizes the very case of a liability for, and henee a proceeding to determine costs and charges where no appeal has been taken from tlie order of removal. So tliat although no such appeal has been taken tlie liability for costs and charges remains. In Directors of Blair v. Overseers of Clarion, 10 Nor.,431,we held that this liability' might be enforced by a proceeding in tbe Quarter Sessions of the county of the accepting district. The Act of 1867, however, gave no writ of error, certiorari or appeal to the losing party, while the Act of 16tli March, 1868, P. L., 46, did give a writ of error to either party in all cases of appeal, from orders of removal. It is by force of that Act only that a writ of error lies in such a case. While it is true that an order for reasonable costs and charges may be made in tbe hearing of an appeal, *156still, the right to review such an order, if it exists at all, which is very questionable, exists only in the circumstances in which the law confers it, to wit, as a part of the proceeding by appeal from the order of removal. The present proceeding is not of that character and, therefore, the Act of 1868 is not applicable to it. It is not an appeal from the order of removal. On the contrary, it is a case in which the order of removal was assented to and the pauper accepted. To allow a writ of error in such a case we would be obliged to do so by implication only, contrary to the letter of the Act which allows the writ, and when, for aught that we know to the contrary, the legislature never intended to allow a writ. The order for costs an d charges is certainly of a discretionary nature. It may well be that the legislature did not intend that a writ of error should lie to such an order. Bht it is enough for us to know that they have not given the writ in the Act which imposes the liability and provides a jurisdiction to determine it. We are unable to discover any necessary implication which requires us to give it in the face of the express legislation which gives it only in cases of appeals from orders of removal, and we therefore feel obliged to quash the present writ.
The writ of error is quashed.